OPINION — AG — ** STATE INSURANCE FUND — TRAVEL — PER DEIM ** (1) THE OFFICERS AND EMPLOYEES OF THE STATE INSURANCE FUND ARE SUBJECT TO THE PROVISIONS OF 74 Ohio St. 500.1 [74-500.1] AND THAT SAID OFFICERS AND EMPLOYEES SHOULD USE THE STANDARD BLANK FORMS OF TRAVEL CLAIMS PRESCRIBED BY THE STATE BUDGET DIRECTOR AS PROVIDED IN SAID ACT. (2) TAXI FARES OF A REGULAR EMPLOYEE OF THE STATE INSURANCE FUND FOR TRANSPORTATION OF SAID EMPLOYEE BETWEEN HIS PLACE OF EMPLOYMENT AND HIS RESIDENCE, AND NOT PAYABLE FROM PUBLIC FUNDS. IT FOLLOWS THAT THE STATE INSURANCE FUND COMMISSIONER DOES `NOT' HAVE AUTHORITY TO AUTHORIZE AND APPROVE TRAVEL VOUCHERS THEREFOR. (TAXI FARE, STATE EMPLOYEE, TO WORK, PLACE OF EMPLOYMENT, STATE AGENCY, TRAVEL, EXPENSES) CITE: 74 Ohio St. 500.10 [74-500.10], 74 Ohio St. 500.13 [74-500.13], 85 Ohio St. 132 [85-132] (RICHARD M. HUFF)